          Case 1:19-cv-01480-FB-RER Document 23 Filed 10/16/19 Page 1 of 1 PageID #: 70




                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                        HANNAH V. FADDIS
Acting Corporation Counsel                           100 CHURCH STREET                                       Senior Counsel
                                                     NEW YORK, NY 10007                               Phone: (212) 356-2486
                                                                                                        Fax: (212) 356-3509
                                                                                                       hfaddis@law.nyc.gov



                                                                          October 16, 2019



          VIA E.C.F.
          Honorable Frederic Block
          United States District Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                             Re:   Kevin Allred v. City of New York et al., 19-CV-01480 (FB) (RER)

          Your Honor:

                  I am the attorney assigned to represent the defendants in this case. Defendants write in
          compliance with the Court’s Order dated September 16, 2019 (ECF No. 22) to inform the Court
          that the parties have reached a settlement with regard to plaintiff’s anticipated application for
          fees, costs, and expenses in this action. Plaintiff’s counsel consents to the filing of this letter.

                    Defendants thank the Court for its time and attention to this matter.


                                                                          Respectfully submitted,

                                                                                 /s/
                                                                          Hannah V. Faddis
                                                                          Senior Counsel
                                                                          Special Federal Litigation Division

          cc:       All Counsel of Record (via ECF)
